REASONS FOR ALLOWANCE
Claims 1-5, 7-8, 14-18, 20-27 are pending in this application.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites the limitation “receiving data to be stored at a memory component; determining a first location of a first layer of the memory component to store a first portion of the data, wherein determining the first location comprises: 
determining a candidate location of a candidate layer at a first logical unit of the memory component; 
determining an endurance value associated with the candidate location of the candidate layer, wherein the endurance value comprises one of a number of write operations or a number of program/erase operations performed on the candidate location; and 
responsive to determining that the endurance value satisfies an endurance threshold, setting the first location of the first layer to the candidate location of the candidate layer;
determining a second location of a second layer at a second logical unit of the memory component to store a second portion of the data, wherein the second layer is different from the first layer; and storing, by a processing device, the first portion of the data in first memory cells at the first location within the first layer and the second portion of the data in second memory cells at the second location within the second layer of the memory component.”
Said limitation is taught by the specification of the instant application as originally filed at least at [P. 0033, 0035, 0045 and FIG. 3].  Said limitations, in combination with the other recited limitations of claim 4 and parent claim 1, are not taught or suggested by the prior art of record.
The closest prior art of record is CR et al. (U.S. PGPub No. 2018/0188956) which teaches storing data corresponding to multiple physical addresses in write locations of different dies of the same meta-group but does not teach determining if each write location in a die has a program/erase count under a threshold, and writing a second portion of data to a different die in a different meta-group.
Claims 2-5 and 7-8 depend on claim 1, and are considered allowable for at least the same reasons as claim 1.  Claims 14 and 21 contain similar limitations to claim 1, and are considered allowable for at least the same reasons as claim 1. Claims 15-18 and 20 depend on claim 14, and are considered allowable for at least the same reasons as claim 14. Claims 22-27 depend on claim 21, and are considered allowable for at least the same reasons as claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
In the remarks filed 10/29/2021, the applicant misrepresented the statements made by the examiner during the interview.  The embodiment of Agarwal relied on had each memory die including only one block type, which would one die to be entirely MLC blocks while a different die is entirely SLC blocks. Agarwal does not state each die must be a combination of memory block types, and a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (See MPEP 2123 I.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hu et al. (U.S. PGPub No. 2019/0272115) teaches writing data at different memory structure levels, and considering a write count of a structure before performing the write.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257.  The examiner can normally be reached on 11a-8p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE WU/           Examiner, Art Unit 2133